MORRIS, Judge.
Edison Lewis Adams appeals the post-conviction court’s order denying his motion to correct an illegal sentence filed under Florida Rule of Criminal Procedure 3.800(a). We reverse because the record demonstrates that Adams did not meet the criteria for sexual predator designation under section 775.21, Florida Statutes (2007). The State concedes error.
Adams was convicted of two counts of unlawful sexual activity with a minor, a second-degree felony under section 794.05, Florida Statutes (2007). A defendant must be designated a sexual predator if he was either convicted of an enumerated capital, life, or first-degree felony, § 775.21(4)(a)(l)(a), or if he was convicted of an enumerated offense and was previously convicted of or pleaded guilty or no contest to (regardless of adjudication) an enumerated offense, § 775.21(4)(a)(l)(b). Unlawful sexual activity with a minor is an enumerated offense under section 775.21(4)(a)(l)(b). To qualify as a prior felony under this section,
the felony must have resulted in a conviction sentenced separatelyü or an adjudication of delinquency entered separately!] prior to the current offense and sentenced or adjudicated separately from any other felony conviction that is to be counted as a prior felony regardless of the date of offense of the prior felony.
§ 775.21(4)(b).
Adams does not meet the requirements to be designated a sexual predator because he was convicted of a second-degree felony and he has not previously pleaded to or been convicted of an enumerated offense.
Accordingly, we reverse the postconviction court’s order denying Adams’ motion to correct an illegal sentence and remand with directions for the court to vacate its order designating him a sexual predator.
Reversed and remanded with instructions.
VILLANTI and KHOUZAM, JJ., Concur.